DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 16 is objected to because of the following informalities:  claim 16 is a duplicate of claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, 14, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “difficulty of the piece of information” in claims 1, 14, and 20 is a relative term which renders the claim indefinite. The term “difficulty of the piece of information” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The meaning of the claim limitations that include the phrase “difficulty of the piece of information” is unknown because after interpreting the claim in view of the specification one of ordinary skill in the art would not understand how to determine the difficulty of the information. No guidance is provided regarding a standard for ascertaining the requisite degree of difficulty of information from the disclosure. 
Claim 10 depends on Claim 4 and thus is rejected on the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140164971 A1), in view of Nakamura (US 20080235563 A1).

Regarding Claim 1, Chen discloses An output content generation device (ABS reciting “apparatus”), comprising: 
an arrange determiner configured to determine whether or not the pieces of information are arrangeable in the display region, based on the size of each of the pieces of information and a size of the display region; (¶79-80 disclosing a display overlap issue (i.e. whether or not arrangeable) due to the size of the display and the displayed contents, and ¶79 reciting “ If all or even part of this information is displayed simultaneously on display 14, it may obscure or mask the representations of other celestial objects or information about other celestial objects.” ¶80 reciting “As shown in the example display of FIG. 7, this issue is particularly problematic where device 10 is a hand-held device and the size/resolution of display 14 is limited” Fig. 7 showing the issue.) and 
a generator configured to allocate the pieces of information in a plurality of screens accommodated in the display region in a distributed manner, and generate output content of the pieces of information, when the pieces of information are not arrangeable in the display region. (¶81 reciting “This display overlap issue may be mitigated in some embodiments by using various time splitting display techniques.”)
However, Chen does not explicitly disclose a first determiner configured to determine a size, in a display region of a display device, of each of pieces of information to be displayed in the display region;
Nakamura teaches “The page count calculating unit 16 sectionalizes the document (structured document) specified by the document selecting unit 11 into a page unit (page document) corresponding to the display area size based on the display area size received by the page size setting unit 15 and the information amounts of the structured elements included in the structured document . . . The information amount of the structured elements means a data size, the number of characters, a display size, etc., of the document element included in the structured element.” (¶62) In other words, Nakamura teaches to determine a display size of the document elements to be displayed.
	It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Chen) to include a determiner to determine a size of the elements to be displayed (taught by Nakamura). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 6, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1.
Claim 7, has similar limitations as of Claim(s) 1, therefore it is rejected under the same rationale as Claim(s) 1. (Chen, ¶107 reciting “The invention may also be provided in the form of a program product. The program product may comprise any medium which carries a set of computer-readable instructions which, when executed by a data processor, cause the data processor to execute a method of the invention.”)

Claim(s) 2-4, 8, 11-14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140164971 A1), in view of Nakamura (US 20080235563 A1), and further in view of Sakamoto et al. (US 20190371265 A1).

Regarding Claim 2, Chen in view of Nakamura discloses The output content generation device according to claim 1.
However, Chen in view of Nakamura does not explicitly disclose a second determiner configured to determine a display time period for each of the screens, based on content of the pieces of information.
Sakamoto teaches “a digital signage apparatus that successively displays multiple images, each image for a set display time period.” (¶4). Further,  ¶39 recites “If the number of characters is below the predetermined threshold value, processing proceeds to step S3, and the controller 101 sets the display time period of the image indicated by the image data to be the first time period. If the number of characters is equal to or above the predetermined threshold value, the controller 101 proceeds to step S4.” In other words, Sakamoto teaches to determine a display timer period based on the content of the displayed information.
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Chen in view of Nakamura) to determine a display timer period based on the content of the displayed information (taught by Sakamoto). The suggestions/motivations would have been to overcome the problem that “It may be possibly difficult to complete reading the characters in the image within the display time period set by a user who views the displayed image.” (¶4-5), and Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Regarding Claim 3, Chen in view of Nakamura and Sakamoto discloses The output content generation device according to claim 2, wherein the second determiner determines the display time period, for each of the screens, based on the number of characters of the piece of information allocated to the corresponding screen. (Sakamoto, ¶39 reciting “If the number of characters is below the predetermined threshold value, processing proceeds to step S3, and the controller 101 sets the display time period of the image indicated by the image data to be the first time period. If the number of characters is equal to or above the predetermined threshold value, the controller 101 proceeds to step S4.” The suggestions/motivations would have been the same as that of Claim 2 rejections.)

Regarding Claim 4, Chen in view of Nakamura and Sakamoto discloses The output content generation device according to claim 2, 
wherein the second determiner determines the display time period, for each of the screens, based on difficulty of the piece of information allocated to the corresponding screen. (Sakamoto, ¶4 disclosing the predetermined display time period may not be sufficient based on difficulty of the information, and reciting “ With the image displayed for the set display time period, the size of each character in the displayed image may be too small or the number of characters in the displayed image may be too large. It may be possibly difficult to complete reading the characters in the image within the display time period set by a user who views the displayed image.” Further, ¶5 disclosing to determine display setting based on the difficulty of the information, and reciting “The display controller determines a display setting of the image to be displayed on the display in response to the size of the character included in the image that the recognition unit has recognized and causes the display to display the image in the determined display setting.” The suggestions/motivations would have been  the same as that of Claim 2 rejections.)

Claim 12, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 13, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 14, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.
Claim 18, has similar limitations as of Claim(s) 2, therefore it is rejected under the same rationale as Claim(s) 2.
Claim 19, has similar limitations as of Claim(s) 3, therefore it is rejected under the same rationale as Claim(s) 3.
Claim 20, has similar limitations as of Claim(s) 4, therefore it is rejected under the same rationale as Claim(s) 4.

Regarding Claim 8, Chen in view of Nakamura and Sakamoto discloses The output content generation device according to claim 1, wherein the display device is a digital signage. (Sakamoto, ¶4 reciting “a digital signage apparatus that successively displays multiple images, each image for a set display time period.” )
However, Chen in view of Nakamura and Sakamoto does not explicitly disclose the digital signage is non-interactive.
It would have been obvious for a POSITA to apply the technique taught by Chen in view of Nakamura and Sakamoto. In addition, Nakamura teaches displaying a document without user interaction (ABS).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to adapt the time split display method to a non-interactive digital signage. The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 11, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.
Claim 17, has similar limitations as of Claim(s) 8, therefore it is rejected under the same rationale as Claim(s) 8.

Claim(s) 5, 9-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20140164971 A1), in view of Nakamura (US 20080235563 A1), and further in view of Sakamoto et al. (US 20190371265 A1), and further in view of Watanabe et al. ("Study on the difference of user's reading method for digital signage contents” Human Interface Symposium, September 05, 2018, pp. 38-45.).

Regarding Claim 5, Chen in view of Nakamura and Sakamoto discloses The output content generation device according to claim 2.
However, Chen in view of Nakamura and Sakamoto does not explicitly disclose wherein the second determiner excludes a piece of information to be commonly allocated to the screens among the pieces of information, from determination of the display time period for one or some screens among the screens.
Watanabe teaches “a non-interactive digital signage” (§1. Introduction. P. 38, right column). Further, Watanabe teaches “The number of characters of the content displayed on the display is the basis for calculating the reading speed. In this paper, when counting the number of characters, characters that are not pronounced, such as punctuation marks and parentheses, are omitted.” (p. 40, right column, §4.1 Reading speed.). Furthermore, Watanabe recites “when considering the content switching time of digital signage, it is more irnp01tant to deal with people with low reading speed.” (p. 42. Left column, first para.).
It would have been obvious to one with ordinary skill, before the effective filing date of the claimed invention, to modify the apparatus (taught by Chen in view of Nakamura and Sakamoto) to omit the information commonly allocated to the screens such as punctuation, marks and parentheses in determination of the display time (taught by Watanabe). The suggestions/motivations would have been to Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

Claim 15, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 16, has similar limitations as of Claim(s) 5, therefore it is rejected under the same rationale as Claim(s) 5.
Claim 9, has similar limitations as of Claim(s) 3 and 5, therefore it is rejected under the same rationale as Claim(s) 3 and 5.
Claim 10, has similar limitations as of Claim(s) 4 and 5, therefore it is rejected under the same rationale as Claim(s) 4 and 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI WANG whose telephone number is (571)272-6022. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI WANG/Primary Examiner, Art Unit 2611